Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor Perkins petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his petition for a writ of habeas corpus. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that after Perkins filed the petition in this court, the magistrate judge returned the habeas corpus petition to Perkins for failing to include an original signature. Accordingly, because the magistrate judge has recently acted upon Perkins’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*801terials before the court and argument would not aid the decisional process.

PETITION DENIED.